Citation Nr: 0604028	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-08 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness, to include as due to undiagnosed 
illness.

2.  Entitlement to service connection for a disability 
manifested by headaches, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for a disability 
manifested by memory loss, to include as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1973 and from February to June 1991.

By rating decision dated in July 1997, the Regional Office 
(RO) denied the veteran's claim for service connection for 
somatoform disorder with numbness, headaches and memory loss.  
He was notified of this determination and of his right to 
appeal by a letter dated later that month, but a timely 
appeal was not received.  The veteran subsequently sought to 
reopen his claim, but in a June 2000 rating action, the RO 
concluded that the evidence was not new and material, and 
denied the claim.  The veteran appealed to the Board of 
Veterans' Appeals (Board) which, in a June 2004 decision, 
found that new and material evidence had been submitted and 
reopened the claims for service connection for numbness, 
headaches and memory loss.  In addition, the Board remanded 
these claims for additional development of the record.  The 
case is again before the Board for appellate consideration.

In its June 2004 decision, the Board held that new and 
material evidence had been submitted to reopen claims for 
service connection for constipation, diarrhea, joint pain, 
fatigue, fluctuation of appetite, apathy and chest pain.  
Service connection was denied for constipation, but granted 
for the remaining claims.  Accordingly, this decision is 
limited to the issues set forth on the preceding page.

The Board notes that the veteran testified before a Veterans 
Law Judge in September 2003 who is no longer employed with 
the Board.  In December 2005, the veteran was afforded the 
opportunity to have another hearing with a Veterans Law 
Judge, but he declined.  

The issue of entitlement to service connection for a 
disability manifested by memory loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A disability manifested by numbness was not present 
during service, and has not been documented following the 
veteran's discharge from service.  

2.  A disability manifested by headaches was not demonstrated 
during service, and has not been documented following the 
veteran's separation from service. 


CONCLUSIONS OF LAW

1.  A disability manifested by numbness, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.317 (2005).

2.  A disability manifested by headaches, to include as due 
to undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  


Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in June 2004 and September 2005.  The letter 
informed the veteran of the information and evidence required 
to substantiate the claim, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, service department, 
private and VA medical records and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to this claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Various legal provisions apply specifically to compensation 
claims from Persian Gulf War veterans.  Except as provided in 
38 C.F.R. § 3.317(c), VA shall pay compensation in accordance 
with Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in 38 C.F.R. § 3.317(b), provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than September 30, 2011; and 
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting 
date); 38 U.S.C.A. § 1117 (West Supp. 2002).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness as 
referenced in 38 C.F.R. § 3.317 shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(4).  A disability referenced in 38 C.F.R. § 3.317 
shall be considered service connected for purposes of all 
laws of the United States.  38 C.F.R. § 3.317(a)(5).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Persian Gulf War provisions of 38 U.S.C. § 1117 were 
recently amended, effective March 1, 2002.   See Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001).  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  In addition, the new law 
extends the period in which the VA may determine that a 
presumption of service connection should be established for a 
disability occurring in Persian Gulf War veterans to 
September 30, 2011.  See 38 C.F.R. § 3.317(a)(1)(i).  The 
veteran is not adversely impacted by the Board's application 
of the amended law in this case.  Bernard, 4 Vet. App. 384.

The evidence supporting the veteran's claim includes the fact 
that he served in the Persian Gulf from March to May 1991.  
In addition, there are numerous reports of medical treatment 
following his discharge from service for complaints including 
numbness and headaches.  In this regard, the Board observes 
that when he was seen in a VA outpatient treatment clinic in 
August 1992, the veteran related that he had not felt well 
for the previous year.  Some numbness of the face, hands and 
feet was noted.  Muscle contraction headaches, were reported 
in January 1993.  At that time, the veteran also stated that 
he had experienced numbness of various parts of his body ever 
since his return from the Persian Gulf.  VA outpatient 
treatment records dated in 1999 reflect assessments of 
possible neuropathy and rule out peripheral neuropathy.  

The evidence against the veteran's claim for service 
connection for a disability manifested by numbness and 
headaches includes the service medical records and VA medical 
records.  In this regard, the Board points out that the only 
pertinent reference in the service medical records from the 
veteran's first period of service was in May 1973, at which 
time he complained that his head was getting numb, and 
occipital tightness was noted.  No pertinent impression or 
assessment was given, and chronic rhinitis was reported.  No 
relevant findings were recorded on the separation examination 
in August 1973.  Similarly, the available records from his 
second period of service are negative for complaints or 
findings concerning numbness or headaches.  The Board also 
notes that the veteran denied frequent or severe headaches 
and neuritis on a report of medical history in conjunction 
with an examination for the Reserves in March 1992.  

The Board notes that on VA general medical examination in 
August 1993, the veteran described intermittent numbness and 
tingling of the left side of his face, arm, hands, fingers, 
legs and chest.  He also reported a headache. It was 
indicated that he had been evaluated at various VA clinics, 
but a neurological evaluation was normal.  The diagnosis was 
that the veteran had multiple somatic complaints following a 
tour in the Persian Gulf, but he had a normal, healthy 
examination.  It was stated that his symptoms were consistent 
with depression.  

The veteran was most recently examined by the VA in July 
2004.  He reported headaches and numbness and tingling of his 
hands, feet and face.  Following a neurologic examination, 
the examiner noted that it was normal.  He detected no 
evidence of disease of the nervous system.  It was further 
reported that he had reviewed the claims folder.  In 
addition, the Board notes that a magnetic resonance imaging 
of the brain in August 2004 demonstrated no diagnostic 
intercranial abnormalities.  

Essentially, the only evidence supporting the veteran's claim 
consists of his complaints that he has a disability 
manifested by numbness and headaches.  It is significant to 
observe that there is no documentation in the clinical record 
that such a disability is present.  The Court has held that 
if the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, Vet. App. 91 (1993).  Thus, the veteran's 
lay assertions to the effect that he has a disability 
manifested by numbness or headaches which is related to 
service are neither competent nor probative of the issue in 
question.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992)the 
United States Court of Veterans Appeals (Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the presence of a disability. Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a disability manifested 
by numbness, to include as due to undiagnosed illness, and 
against the claim for service connection for a disability 
manifested by headaches, to include as due to undiagnosed 
illness.  


ORDER

Service connection for a disability manifested by numbness, 
to include as due to undiagnosed illness, is denied.

Service connection for a disability manifested  by headaches, 
to include as due to undiagnosed illness, is denied.


REMAND

The veteran also asserts that service connection is warranted 
for a disability manifested by memory loss.  In this regard, 
the Board notes that following the July 2004 VA examination, 
the examiner stated that if the question of memory was still 
at issue, then formal neuropsychological testing was 
appropriate.  A VA neuropsychology clinic note dated in 
November 2005 reveals that the veteran's immediate memory was 
in the borderline range.  The Axis I diagnosis was cognitive 
disorder, not otherwise specified.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for memory loss since 
his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any current 
memory loss.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that the 
veteran has a disability manifested by 
memory loss and, if so, if it is related 
to service, to include his service in the 
Persian Gulf.  The examiner should also 
state whether the veteran's symptoms are 
attributable to a "known" clinical 
diagnosis.  A rationale for any opinion 
provided should be set forth.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


